t c memo united_states tax_court eddie stricklin petitioner v commissioner of internal revenue respondent docket no filed date eddie stricklin pro_se david d choi for respondent memorandum opinion gale judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes 1unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure year deficiencies dollar_figure big_number additions to tax sec sec_6651 dollar_figure big_number dollar_figure dollar_figure the issues for decision are as follows whether petitioner received unreported income for the years in issue as determined by respondent we hold that he did whether petitioner is liable for self-employment taxes under sec_1401 for the years in issue we hold that he is whether petitioner is liable for additions to tax under sec_6651 for failure_to_file timely returns for the years in issue we hold that he is whether petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for the years in issue we hold that he is some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in hammond indiana during the years in issue petitioner worked as a truck driver and earned_income in that capacity in petitioner was employed by the following companies and received w-2 income in the following amounts ray cossette trucking citywide constructing bork transport weston corporation dollar_figure big_number in petitioner was employed by and received w-2 income from dana transport totaling dollar_figure in addition to the w-2 income received during and petitioner worked for and received income from lighthouse transport lighthouse during both years petitioner had no other source_of_income during these years during the years in issue petitioner resided in chicago illinois with his aunt to whom he paid rent in the amount of approximately dollar_figure per month petitioner gave money to his year-old daughter who was not living with him and also paid his own living_expenses which included the cost of food clothing recreation gasoline and car insurance in addition petitioner paid lodging_expenses for stays in motels between six and eight times a month petitioner had no checking or savings accounts during the years in issue in petitioner was employed by dana transport from which he received somewhere between dollar_figure and dollar_figure in w-2 income during the taxable_year on date petitioner was involved in a traffic accident resulting in a fire in his truck in which all of his then-existing records were destroyed respondent mailed a notice_of_deficiency to petitioner with respect to and on date because petitioner did not file income_tax returns for these years the notice_of_deficiency was based upon substitute returns prepared by respondent in the notice_of_deficiency respondent determined that the income received from ray cossette trucking citywide constructing bork transport and weston corporation in and from dana transport in constituted w-2 income that was not reported in addition to the w-2 income respondent determined that petitioner had schedule c gross_receipts of dollar_figure in and dollar_figure in that were not reported the deficiency_notice further determined that petitioner was liable for self- employment_taxes on the schedule c gross_receipts in the amounts of dollar_figure for and dollar_figure for the notice did not identify the source of the schedule c gross_receipts or otherwise disclose how these income determinations were made petitioner admits receiving all of the w-2 income determined in the notice_of_deficiency however petitioner disputes the dollar_figure and dollar_figure amounts determined by respondent to be schedule c gross_receipts in and respectively petitioner has stipulated that he worked for lighthouse as a truck driver during these years and received income as a result but contends that he received less than the amounts determined by respondent to be schedule c gross_receipts specifically petitioner testified that he received approximately dollar_figure by check from lighthouse in but that lighthouse's checks thereafter began to bounce and he insisted on payment in cash for the rest of and all of these payments were made on a commission basis by which petitioner received a percentage of the price paid to lighthouse for each truckload or delivery he made on the company's behalf petitioner testified that he didn't keep track of the amounts received from lighthouse and did not have any idea how much cash he received from the company nonetheless he contends it was less than the amounts determined by respondent although respondent made a determination in the deficiency_notice that petitioner had received and not reported schedule c gross_receipts in the amounts previously noted neither party produced a form_1099 or any other evidence to document the precise amount of the payments from lighthouse to petitioner petitioner did not keep any record of the amount of cash he received from lighthouse concedes that he did not file federal_income_tax returns containing estimates of the amounts received and was unable to make an estimate of these amounts at trial however petitioner's own testimony and stipulations link him to an income-generating activity and to the receipt of schedule c gross_receipts that were not reported other than his unsubstantiated assertion that the specific amounts are too great petitioner has produced no evidence that the schedule c gross_receipts determined in the notice_of_deficiency were erroneous respondent provided evidence that petitioner incurred significant expenses during the years in issue and had no other source_of_income beyond the w-2 income totaling dollar_figure for dollar_figure for and whatever amounts he received from lighthouse in addition respondent elicited testimony from petitioner that he earned between dollar_figure and dollar_figure from his truck driving activities in the year immediately following the years in issue this evidence from indicates that petitioner was capable of earning from truck driving the amounts determined by respondent to be unreported gross_receipts in the years in issue the court_of_appeals for the seventh circuit has made clear in this context that in order for a deficiency determination to be entitled to the presumption of correctness it need not pinpoint the exact amount of the deficiency rather the determination need only be rationally based it is significant that we have described the necessary showing as arbitrary and erroneous not just erroneous as the eighth circuit has observed in a related context the commissioner's assessment is intended to be an estimate it is expected to be rational not flawless 100_f3d_1308 7th cir affg tcmemo_1995_243 citations omitted because there is sufficient predicate evidence to support the deficiency determination we conclude that the unreported schedule c gross_receipts determinations made by respondent are not arbitrary and erroneous or without rational foundation sec_6001 requires a taxpayer to maintain adequate_records supporting the amount of gross_income deductions credits and other matters required to be shown on his income_tax return see sec_1_6001-1 income_tax regs we find that petitioner failed to keep adequate_records relating to his cash receipts from lighthouse as required by sec_6001 petitioner concedes that he did not keep track of the cash he received from lighthouse and was unable to provide even an estimate of the amounts received from or the number of deliveries made on behalf of the company even accepting petitioner's contention that he kept all of his records in his truck and that they were destroyed when the truck burned in an accident in we do not believe this affects the result in this case in light of petitioner's concession that he did not keep any record of the cash he received from lighthouse in and accordingly we conclude that petitioner has failed to meet his burden of proving that the amounts of unreported schedule c gross_receipts determined by respondent for the years in issue are erroneous therefore we sustain respondent's determinations which were based upon income-producing activities that petitioner concedes occurred and which bear a rational relationship to amounts that petitioner concedes he earned from similar income-producing activities in the immediately subsequent year respondent also determined that petitioner is liable for self-employment taxes pursuant to sec_1401 of dollar_figure for and dollar_figure for sec_1401 imposes a tax on self- employment income which consists of the gross_income derived from any trade_or_business carried on by the taxpayer less allowable deductions attributable to such trade_or_business sec_1402 respondent's determination that petitioner is liable for self-employment_tax on his schedule c gross_receipts is presumed correct and petitioner bears the burden of proving that it is erroneous rule a siebert v commissioner tcmemo_1997_6 petitioner has failed to produce any evidence on the issue of his liability for self-employment taxes therefore we sustain respondent's determination that petitioner is liable for self-employment taxes for and the last issues to be addressed concern whether petitioner is liable for the additions to tax under sec_6651 and sec_6654 proposed by respondent sec_6651 provides an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to extensions unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect the taxpayer bears the burden of proving both 469_us_241 a showing of reasonable_cause requires that the taxpayer demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also united_states v boyle supra pincite petitioner stipulated that he did not file individual income_tax returns for the years and but claims to have reasonable_cause because of the destruction of his records in the truck accident previously discussed however the destruction of his records in date does not constitute reasonable_cause for failing to file returns for and which were due on date and date respectively therefore we find that petitioner has failed to show reasonable_cause and is liable for the addition_to_tax under sec_6651 for each of the years in issue as to the addition_to_tax for failure to pay estimated_tax pursuant to sec_6654 no relief is available unless petitioner shows that he falls within an exception provided under sec_6654 petitioner has failed to make such a showing and therefore is liable for the addition_to_tax under sec_6654 for each of the years in issue to reflect the foregoing decision will be entered for respondent
